61 N.J. 516 (1972)
296 A.2d 305
MERCER COUNCIL #4, NEW JERSEY CIVIL SERVICE ASSOCIATION, INC., A NON-PROFIT CORPORATION OF THE STATE OF NEW JERSEY, CROSS-APPELLANT-RESPONDENT,
v.
JAMES A. ALLOWAY, PRESIDENT NEW JERSEY CIVIL SERVICE COMMISSION, NEW JERSEY DEPARTMENT OF CIVIL SERVICE, AND THE NEW JERSEY CIVIL SERVICE COMMISSION AND THE NEW JERSEY DEPARTMENT OF CIVIL SERVICE, RESPONDENT-APPELLANTS.
The Supreme Court of New Jersey.
Argued October 11, 1972.
Decided November 6, 1972.
*517 Mr. Theodore A. Winard, Deputy Attorney General, argued the cause for respondents-appellants (Mr. George F. Kugler, Jr., Attorney General of New Jersey, attorney).
Mr. Vincent J. Dotoli argued the cause for cross-appellant-respondent (Messrs. Dotoli and Fern, attorneys).
PER CURIAM.
The Appellate Division, in an opinion reported in 119 N.J. Super. 94, held that an amendment of N.J.A.C. 4:1-3.8 adopted by the Civil Service Commission was an improper exercise of its rule-making power and was invalid.[1] However, it also held that no administrative action theretofore taken pursuant to the amendment, or which might be taken within 45 days from the filing of the Appellate Division opinion, would be deemed invalid. We granted cross-petitions for certification, 61 N.J. 157 (1972), and also granted the Civil Service Commission's motion for a stay of the Appellate Division judgment.
*518 We affirm the decision of the Appellate Division for the reasons expressed in its filed opinion. The basis on which the Appellate Division upheld administrative action taken pursuant to the rule was "substantial administrative reliance upon it to date." The same rationale is equally applicable to any further administrative action taken by virtue of the stay issued by this court.
Affirmed.
Judge CONFORD disqualified.
For affirmance  Chief Justice WEINTRAUB, Justices JACOBS, PROCTOR, HALL and MOUNTAIN, and Judge SULLIVAN  6.
For reversal  None.
NOTES
[1]  The amendment empowered the Chief Examiner and Secretary of the Civil Service Commission "to assign to state agencies on a one year trial basis ending July 1, 1972 duties relating to classification programs * * * and promotional examinations in state service."